NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



In the Interest of B.C.S., a child.         )
                                            )
                                            )
C.T.S.,                                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-5143
                                            )
DEPARTMENT OF CHILDREN and                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed August 1, 2018.

Appeal from the Circuit Court for Polk
County; Michelle Pincket, Judge.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Stephanie C. Zimmerman, Children's Legal
Services, Bradenton, and Andrew
Feigenbaum, Children's Legal Services,
West Palm Beach, for Appellee Department of
of Children and Families.

Beth Kathryn Roland of Family First Firm,
Orlando, and Thomasina Moore, Statewide
Director of Appeals, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


          Affirmed.


SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ, Concur.




                                 -2-